Citation Nr: 0507953	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic headache syndrome.

2.  Entitlement to an initial compensable rating for 
residuals of fracture to the left zyogmatico-maxillary 
complex.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision which established service 
connection for the post-traumatic headache disorder, 
evaluated as 10 percent disabling, and residuals of fracture 
to the left zygomatico-maxillary complex, evaluated as 
noncompensable (zero percent disabling).  Both of these 
ratings were effective September 6, 2001.  The veteran 
appealed contended that higher ratings were warranted.

This case was previously before the Board in April 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, in part to 
provide the necessary notice to the veteran pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  As a 
preliminary matter, the Board concludes that the remand 
directives have been substantially complied with, and, as 
such, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All necessary development and notification for the 
disposition of the issues adjudicated by this decision has 
been completed.

2.  The record reflects that the veteran's service-connected 
post-traumatic headache disorder is due to an in-service 
facial/head injury.

3.  The veteran's service-connected post-traumatic headache 
disorder is not manifest by multi-infarct dementia, nor 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.

4.  The veteran's service-connected residuals of fracture to 
the left zyogmatico-maxillary complex are not manifest by 
malunion or nonunion of the maxilla with moderate 
displacement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected post-traumatic headache disorder 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Codes 
8045 and 8100 (2004).

2.  The criteria for a compensable rating for the veteran's 
service-connected residuals of fracture to the left 
zyogmatico-maxillary complex are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.150, Diagnostic Code 9999-9916 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the veteran's appeal follows the initial grant of 
service connection for both his headaches and his left 
zyogmatico-maxillary complex fracture residuals.  VA's Office 
of General Counsel indicated in VAOPGCPREC 8-2003 that when 
VA receives a Notice of Disagreement that raises a new issue 
- as is the case here - section 7105(d) requires VA to take 
proper action and issue a Statement of the Case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, when 
previous section 5103 notice has been provided.  Precedential 
opinions of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  

Further, prior to the August 2002 rating decision that is the 
subject of this appeal, the RO sent correspondence to the 
veteran in October 2001 which informed him of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence that was relevant 
to the case.  Moreover, additional correspondence was sent to 
the veteran by the AMC in April 2004 which specifically noted 
the VCAA, the issues on appeal, and reiterated what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  Moreover, the veteran 
has been provided a copy of the appealed rating decision, the 
March 2003 SOC, as well as Supplemental Statements of the 
Case (SSOCs) promulgated in July 2003 and July 2004, which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  The Board acknowledges that he 
submitted additional VA Forms 21-4142 (Authorization and 
Consent to Release Information to VA) in March 2004, but he 
only identified treatment that occurred in the early 1970s.  
In short, he identified treatment that occurred while he was 
on active duty, and presumably relates to the initial in-
service injury as opposed to the current nature and severity 
of the service-connected disabilities that are the subject of 
this appeal.  Moreover, this is treatment that is prior to 
the current effective date for both disabilities.  The Board 
further notes that the veteran has been accorded examinations 
in regard to both disabilities, and it does not appear he has 
indicated either of them have increased in severity since the 
most recent examinations.  Consequently, the Board concludes 
that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

The veteran essentially contends that both his service-
connected headaches and residuals of a fracture to the left 
zygomatico-maxillary complex are more disabling than 
contemplated by the initial evaluations assigned for these 
disabilities.

The veteran's service medical records reflect that he 
sustained a blow to the left side of his face in October 1971 
as a result of a fight.  Further, the record reflects that 
this blow resulted in fracture to the left zygomatico-
maxillary complex.  It was determined that this fracture 
occurred in the line of duty, and that it was not the result 
of the veteran's misconduct.  X-rays taken of the skull in 
May 1972 revealed metallic sutures affixing the previous 
fracture of the left zygomaticofrontal suture and inferior 
orbital rim.  However, the maxillary sinuses were clear.  
Moreover, the fractures appeared to have healed 
satisfactorily, and no other abnormality was noted on the 
examination of the skull.  An August 1972 Medical Board 
Report determined that the left zygomatic fracture was 
clinically solid and healed.  In addition, it was stated that 
the laboratory and X-ray investigations were within normal 
limits.  Diagnoses included fracture zygoma left, healed.

In November 2001, the veteran underwent a VA neurologic 
examination at which he reported that while on active duty in 
1971 he was attacked by unknown assailants and sustained a 
traumatic head and face injury that required reconstructive 
surgery.  Further, he reported that since that time he had 
had daily head and facial pain, confined to the left side, 
the circumocular, the left temple, and the left front 
temporal parietal area.  He reported that these headaches 
occurred almost daily, and varied in intensity from 6 to 8 
over 10.  However, there was no nausea, vomiting, or 
dizziness associated with these headaches.  Moreover, in 
spite of the daily pain he had worked as a steel worker and 
had rarely been absent.  Nevertheless, because of this pain, 
he had at various periods of time needed to resort to 
alcohol.  In addition, he constantly had to take Aspirin or 
other pain medications to relieve this daily pain.  He 
reported that he currently took Aspirin, that this seemed to 
relieve the headaches, and he had never had to use narcotics.  

On examination, the veteran was found to be alert and 
oriented times 3.  Some slowing of cognition was noted.  
Asymmetry was noted in his facial musculature area on 
evaluation of cranials II through XII,  The circumoral area 
was found to be deeper on the left than on the right 
bilaterally.  Otherwise, cranials II through XII were intact.  
There was no diskedoma.  Motor system, tone, strength, 
coordination, station, and gait were all found to be within 
normal limits.  Sensory examination was intact to major 
modalities.  Further, deep tendon reflexes were 1+ 
bilaterally.  

Based on the foregoing, the examiner diagnosed post-traumatic 
headache syndrome and some evidence of post-traumatic 
encephalopathy.  The examiner also recommended that a CT scan 
be conducted of the head without contrast, as well as a 
neuropsychiatric evaluation.

A VA neuropsychiatric consultation was subsequently conducted 
later in November 2001, which found that on tests of adaptive 
abilities dependent upon intact, cortical functioning, the 
veteran's performance was suggestive of cortical and 
subcortical dysfunction secondary to a traumatic brain 
injury.

In April 2003, the veteran underwent multiple VA medical 
examinations, including a new neurologic examination at which 
the examiner noted that the claims file had been thoroughly 
reviewed.  The veteran reported that he had headaches which 
occurred all the time, although they were worse on certain 
days with no precipitating factors.  He denied weakness, but 
admitted to fatigue from the headaches.  Alleviating factors 
included ibuprofen, and it was noted that he took 800 mg 
three times a day, and that it eased off the headaches.  
Further, he reported that sometimes he went into a quiet 
room, and that would also ease the headaches.  
However, the headaches never abated fully.  He reported that 
he had no side effects from the ibuprofen.  In addition, he 
stated that his headaches were not due to migraines.

On examination, the veteran's extraocular movements were 
found to be intact.  His pupils were found to be equal, 
round, and reactive to light.  All of his cranial nerve 
examinations were normal.  He was also found to have normal 
coordination.  Based on the foregoing, the examiner diagnosed 
chronic headaches.

In May 2003, the veteran underwent a VA dental and oral 
examination, at which he gave a history, in part, of head 
trauma in 1971, with a fractured left maxilla.  He reported 
that he did not believe his occlusion ever felt correct 
following this injury.  On examination, his soft tissues were 
found to be within normal limits.  Further, it was noted that 
a panoramic radiograph revealed no evidence of traumatic loss 
of bone involving the body of the mandible, maxilla, or hard 
palate.  Impressions following examination included status-
post head injury with facial fracture.

The evidence on file also includes various outpatient 
treatment records which appear to cover a period from 1973 to 
2003.  Although these records indicate treatment for a 
variety of medical conditions, they not appear to contain any 
relevant, objective findings regarding the severity of the 
disabilities that are the subject of this appeal.



Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Headaches

The veteran's service-connected post-traumatic headache 
disorder is evaluated pursuant to Diagnostic Codes 8045 and 
9304, pertaining to brain diseases due to trauma and dementia 
due to head trauma, respectively.  

Diagnostic Code 8045 provides that purely neurological 
disabilities following trauma to the brain will be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a.  In addition, this Code 
provides that a maximum 10 percent evaluation is provided for 
brain disease due to trauma if manifested by purely 
subjective complaints such as headaches, unless there is a 
diagnosis of multi-infarct dementia.  The veteran does not 
have a diagnosis of multi-infarct dementia.

Migraine headaches are evaluated pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson, supra (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  By way 
of reference, the Board notes that according to WEBSTER'S NEW 
WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 
(1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is 
found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

Diagnostic Code 9304 evaluates dementia due to head trauma 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  However, there is no competent medical 
evidence that the veteran currently has dementia.  Moreover, 
he is also service-connected for PTSD, which is evaluated as 
30 percent disabling pursuant to the same general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In  Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.  Consequently, as the veteran's PTSD is 
evaluated pursuant to the same general formula that is use 
for evaluating disabilities under 9304, the Board concludes 
that this Code is not for application in the instant case.  
This conclusion is also supported by the fact that there is 
no competent medical diagnosis of dementia.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected post-traumatic 
headaches, even when taking into consideration the concept of 
"staged" ratings.

The Board acknowledges that the veteran has reported daily 
headaches, and that these headaches are never fully abated 
even with medication.  Further, the Board notes that the 
record indicates the veteran's headaches are due to his in-
service facial/head injury.  However, Diagnostic Code 8045 
only provides for consideration of a rating in excess of 10 
percent when there is evidence of multi-infarct dementia.  As 
detailed above, the competent medical evidence does not 
contain any objective findings of such dementia.  Moreover, 
as already noted, the veteran is service-connected for PTSD 
which is evaluated under the same general rating formula as 
dementia would be under Diagnostic Code 9304, and, as such, 
is not for consideration in the instant case.

The Board has also considered the applicability of Diagnostic 
Code 8100, even though the veteran asserted at his April 2003 
VA neurologic examination that his headaches are not due to 
migraines.  In any event, the record does not reflect that 
his headaches are manifest by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  While the veteran reported he sometimes went 
into a quiet room to ease his headaches, he has also reported 
that he had rarely been absent from work due to his 
headaches.  Moreover, there was no nausea, vomiting, or 
dizziness associated with these headaches.  Consequently, the 
record does not support a finding that his headaches resulted 
in such exhaustion and helplessness (i.e., prostrating 
attack), at least to the frequency necessary for the next 
higher rating of 30 percent under Diagnostic Code 8100.

For the reasons stated above, the Board finds that there were 
no distinctive periods where the veteran's service-connected 
post-traumatic headaches met or nearly approximated the 
criteria necessary for a rating in excess of 10 percent.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Left Zygomatico-Maxillary Fracture

The veteran's service-connected residuals of a left 
zygomatico-maxillary fracture is evaluated pursuant to 
38 C.F.R. § 4.150, Diagnostic Code 9916.  Under this Code, 
malunion or nonunion of the maxilla warrants a noncompensable 
evaluation when it is manifested by slight displacement.  
When manifested by moderate displacement, malunion or 
nonunion of the maxilla is evaluated at 10 percent.  When 
manifested by severe displacement, a 30 percent evaluation is 
warranted.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected for residuals 
of fracture to the left zyogmatico-maxillary complex, even 
when taking into consideration the concept of "staged" 
ratings.

The record clearly reflects that the veteran sustained a 
fracture to the left zyogmatico-maxillary complex during 
active service.  However, X-rays taken of the skull in May 
1972 stated that the fractures appeared to have healed 
satisfactorily, and no other abnormality was noted on the 
examination of the skull.  Further, the August 1972 Medical 
Board Report determined that the fractured left zygomatico 
was clinically solid and healed.  

The Board notes that the record does not indicate a CT scan 
of the veteran's head was conducted as recommended by the 
November 2001 VA neurologic examiner.  Nevertheless, the more 
recent May 2003 VA dental and oral examination noted that a 
panoramic radiograph revealed no evidence of traumatic loss 
of bone involving the body of the mandible, maxilla, or hard 
palate.  Based on the foregoing, the Board concludes that the 
competent medical evidence reflects that the service-
connected residuals of fracture to the left zyogmatico-
maxillary complex are not manifest by malunion or nonunion of 
the maxilla with moderate displacement.  As such, the veteran 
does not meet or nearly approximate the criteria for a 
compensable rating under Diagnostic Code 9916.

For the reasons stated above, the Board finds that there were 
no distinctive periods where the veteran's service-connected 
residuals of fracture to the left zyogmatico-maxillary 
complex met or nearly approximated the criteria necessary for 
a compensable rating.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic headache syndrome is denied.

Entitlement to an initial compensable rating for residuals of 
fracture to the left zyogmatico-maxillary complex is denied.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


